Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Summary
This office action for US Patent application 17/204690 is responsive to communications filed on May 09, 2022. Currently, claims 1-20 are pending are presented for examination.

Response to Arguments
Applicant’s arguments with respect to claims 1, 9, 15 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Claim Rejections - 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
 (a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 9 and 15 is/are rejected under 35 U.S.C §103 unpatentable over Liu et al. (US 20200221117 A1) in view of Chuang et al. (US 20210297691 A1).

Regarding claim 1, Liu et al. (US 20200221117 A1) meets the claim limitations, as follows: 
A computer-implemented method for processing video content, comprising: 
generating, for a coding block, a motion vector (MV) in a first coding mode [i.e. determine original motion information associated with a current block; paragraph. 0007, 0416]; and
updating the MV by performing a decoder side motion vector refinement (DMVR) process on the coding block [i.e. generating updated motion information based on specific prediction mode which includes a DMVR; paragraph. 0007, 0416].

However, Liu et al. (US 20200221117 A1) does not disclose the first coding mode is at least one of a symmetric motion vector difference (SMVD), a merge mode with motion vector differences, etc. 

In the same field of endeavor, Chuang et al. (US 20210297691 A1) discloses the deficient claim limitations, as follows:
the first mode being at least one of a symmetric motion vector difference (SMVD) mode, a merge mode with motion vector differences (MMVD), a subblock-based temporal motion vector prediction (SbTMVP) mode, an affine mode, or an adaptive motion vector range (AMVR) mode [i.e. utilize motion vector prediction to code motion vector information associated with a block coded with coding modes including an affine mode; paragraph. 0014];

It would have been obvious to one with ordinary skill in the art at the time of invention to modify the teachings of Liu et al. (US 20200221117 A1) with Chuang et al. (US 20210297691 A1) in order to create a method for processing video content as the claimed invention.

Regarding claims 9, 15, all the claim limitations which are set forth and rejected as per discussion for claim 1.

Allowable Subject Matter
Claims 2-8, 10-14, 16-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications form the examiner should be directed to Nam Pham, whose can be contacted by phone at (571)270-7352. The examiner can normally be reached on Mon—Thurs. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, CZEKAJ DAVID, can be reached on (571)272-7327.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) AT 866-217-9197 (too free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/NAM D PHAM/              Primary Examiner, Art Unit 2487